Citation Nr: 1122537	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to October 25, 2004 for the grant of service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for a service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to November 1985.

These matters were last before the Board of Veterans' Appeals in September 2009, on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO granted entitlement to service connection for a back disability and assigned an effective date of October 25, 2004.  Subsequent to the grant of service connection, jurisdiction of the claims transferred to the RO in New York, New York.  The Board remanded the claims for further development in January 2009 and September 2009.  

After the issuance of a February 2011 Statement of the Case, the Veteran submitted additional evidence for consideration.  Although this material has not been reviewed by the RO/AMC, the Board notes that it is pertinent only to the claim being remanded and, as such, there is no need to request a waiver from the Veteran or to return the claims file to the RO/AMC in order to for the Board to adjudicate the issue herein discussed.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an increased rating for the back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for a back disability in September 1997.  

2.  A January 1998 rating decision denied entitlement to service connection for a back disability; the Veteran submitted a notice of disagreement in April 1998, but did not perfect his appeal as to this issue. 

3.  In October 2004, the Veteran submitted a petition to reopen his claim of entitlement to service connection for a back disability; service connection was granted in an August 2005 rating decision.

4.  In October 2005 the Veteran, claiming that an earlier effective date was warranted, submitted a notice of disagreement to the August 2005 rating decision. 

5.  The Regional Office (RO), in a March 2006 statement of the case, declined to assign an earlier effective date; the Veteran timely perfected his appeal.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 25, 2004, for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   This notification obligation was accomplished by way of a letter from the RO to the Veteran dated November 2004.  The letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Additionally, a separate October 2009 letter provided notice complying with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) by informing the Veteran of how the RO assigns disability ratings and effective dates when a claim for an increased rating is granted.  Although this letter was not provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004), his claim subsequently was readjudicated in a February 2011 supplemental statement of the case.  Timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for his back disability, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims and the Board has twice remanded the Veteran's claims for further development pertinent to the duty to assist.  Prior to the January and September 2009 remands, the Veteran's service treatment records, as well as lay statements and private and VA treatment records, were associated with the claims file.  In January 2009, the Board remanded the claims for the provision of another VA examination (pertinent to the herein remanded claim for an increased disability rating) and for the RO/AMC to associate the report of an October 2007 examination report with the record.  The claims file reflects that the October 2007 report was added to the record and another VA examination was conducted in April 2009.  In September 2009, the Board remanded the claims for the collection of records from the Social Security Administration (SSA) pursuant to Voerth v. West, 13 Vet. App. 117, 121 (1999).  SSA records are now reflected in the claims file.  As such, the Board finds that the development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than October 25, 2004 should be established for the grant of service connection for a back disability.  Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The Veteran submitted a claim of entitlement to service connection for a back disability in September 1997.  In January 1998, the RO denied entitlement to service connection on the basis that the Veteran's claim was not well-grounded.  Although some claims finally denied on this basis may be readjudicated de novo, such readjudication is not allowed unless the claimant makes such a request, or the Secretary makes such a motion, within two (2) years of the enactment of the VCAA; no action to initiate readjudication of such a claim should be taken subsequent to November 9, 2002. VAOPGCPREC 03-2001 (January 22, 2001); and see 38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 20.101(a) (2009) (The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA).  As such, the Veteran's claim is not eligible for de novo review.

In April 1998, the Veteran submitted a notice of disagreement (NOD) to the September 1997 denial.  The NOD was submitted on a VA Form 9 with a letter, written by the Veteran's authorized representative, identifying it as an NOD and requesting that VA issue a statement of the case (SOC) and a VA Form 9 in response.  The record reflects that an SOC, accompanied by a VA Form 9, was issued to the Veteran in August 1999, but the Veteran did not respond to perfect his appeal.  A June 2004 record of Congressional inquiry indicates that the Veteran believed his claim for service connection for a back disability was on appeal, but the claims file reflects no communication from VA indicating that the claim was in appellate status.  As such, the requirement that there be a substantive appeal will not be deemed waived.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  The September 1997 decision represents a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

The Board observes that the Veteran submitted a claim for service connection for a different disability, posttraumatic stress disorder (PTSD), in June 2004 and, in July 2004, submitted, through his representative, "evidence in support of claim."  This evidence consisted of a private medical opinion as to the source of the Veteran's PTSD - the opinion noted that the Veteran reported, as one of several traumatic in-service events, "falling down stairs and suffering a back injury."  In later July 2004, the Veteran, through his representative, submitted additional "evidence in support of claim," consisting of photocopied service treatment records.  The Board observes that the Veteran's submissions are particular to his claim for service connection for PTSD.  Further, the copied service treatment records submitted in July 2004, although including records reflecting in-service complaints of back pain, duplicate the service treatment records already associated with the claims file and thus do not avail the Veteran of the reconsideration provision in 38 C.F.R. § 3.156 (c) (2010).

In September 2004, the Veteran submitted more evidence in support of his claim for service connection for PTSD.  Specifically, he submitted a PTSD questionnaire with a statement describing his in-service experiences.  Therein, he stated that ever since an incident (during which a plane crashed onto the carrier he was assigned to), he "ha[s] had severe chronic back pain."

In October 2004, the Veteran, through his authorized representative, submitted evidence "to reopen his claim for service connection for back condition."  Service connection was granted in an August 2005 rating decision and an effective date of October 25, 2004 was assigned.  In October 2005 the Veteran, claiming that an earlier effective date was warranted, submitted a notice of disagreement to the August 2005 rating decision; he stated "the effective date should be earlier."

As noted above, the January 1998 rating decision is final as the Veteran did not perfect an appeal as to the initial denial of his claim for service connection.  There are no records prior to the Veteran's initial September 1997 claim for service connection expressing a desire for service connection for a back disability (the Veteran even stated on a self report of medical history completed at the time of his separation from service that his back was "ok now").  Although the Veteran submitted July and September 2004 statements referencing an in-service back injury, those statements support his claim for service connection for PTSD and do not indicate an intention to file another formal claim with VA for a back disability.  

Under current law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2) (2010). As such, the RO has assigned the earliest possible effective date for its grant of the reopened claim, which as noted above, was received by VA on October 25, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) (2008) (now 38 C.F.R. § 3.400(q)(2) (2010)), there is no conflict between 38 U.S.C.A. § 5108 (pertaining to the finality of rating decisions) and 38 U.S.C.A. § 5110 (pertaining to effective dates of awards based on based on original claims or claims reopened after final adjudication) and that the earliest possible effective date of service connection for a reopened claim is the date an RO received a Veteran's application to reopen a claim.  Id. at 1332.  

Here, the Veteran has been awarded an effective date of October 25, 2004, the date his petition to reopen his claim for service connection for a back disability was received by VA.  He contends, without explanation, that he is entitled to an earlier effective date.  The Board has reviewed the claims file in an attempt to find a basis for the award of an earlier effective date.  Although service treatment records do reflect complaints of back pain, medical records reflect treatment for back disability, and the Veteran has reported chronic back symptoms, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110 (2010).  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).

Under the law, the Veteran's petition to reopen the claim for service connection for a back disability, received by VA on October 25, 2004, represents the earliest possible effective date of service connection.  Accordingly, the claim for entitlement to an effective date earlier than October 25, 2004 for the award of service connection for the back disability must be denied.



ORDER

An effective date earlier than October 25, 2004 for the award of service connection for a back disability is denied.


REMAND

The record reflects that additional pertinent evidence, including private medical records dated November 2010, were added to the claims file in March 2011 after the AMC issued the most recent, February 2011,  supplemental SOC. The Veteran has not submitted a waiver allowing the Board to initially consider this material.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence. See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The last VA treatment records within the claims file are dated February 2009, more than two (2) years ago, and the newly submitted evidence indicates that the Veteran may have received private medical treatment for his back disability, records of which have not been obtained.  The Board also observes that a February 2008 psychiatric evaluation by North Disability Services states that the Veteran reported being treated at Nyack Hospital in 2007 for back pain, but no such hospital records appear in the claims file.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As part of VA's duty to assist veterans in obtaining evidence necessary to substantiate their claims, pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.  Here, the last VA examination was conducted in April 2009 and, due to the directives below, additional medical evidence may be added to the claims file pursuant to this remand.  Although the Veteran has not yet submitted any lay evidence that his back disability has worsened since the April 2009 examination, the Board notes that an additional examination may be warranted if he does submit such evidence or if any newly acquired evidence reflects subsequent worsening of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Gather any records of VA medical treatment provided after February 2009. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from Bergen Family Practice and Nyack Hospital.

2.   Review the newly acquired medical evidence and any lay submissions to determine whether any evidence reflects that the Veteran's back disability worsened after the April 2009 VA examination.  If the claims file contains such evidence, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his back disability.  

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation - consider the propriety of "staged" ratings based on any changes in the degree of severity of the back disability.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


